DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 11, on line 4, replace "guided light" with --guided light of a first propagation direction--.
On line 7, replace "guided light" with --guided light of a second propagation direction--.
On line 14 (last line), after display, replace the period with a comma and insert --.  wherein the first and second propagation directions are different from one another. --

Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative on 01/12/2020.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.

wherein the first propagation direction differs from the second propagation direction ” including the remaining limitations.
	Claims 2-10 are allowable because of their dependencies on claim 1. 
	Regarding Claims 11 and  18, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 11 and 18, and specifically comprising the limitation of “wherein the first and second propagation directions are different from one another” including the remaining limitations.
	Claims 12-17 and 19-20 are allowable because of their dependencies.
Examiner Note; Popovich et al (WIPO Pub. No. WO 01/33261) is representative of a broad class of references that teach switchable states between public and private viewing modes.
 However, they differ from the instant application in that they accomplish this by narrowing and broadening the field of view in one direction. That is light is propagating in one direction, not two different directions, as claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
CONTACT INFORMATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879